        Case 3:18-cv-01965-VLB Document 25 Filed 07/26/19 Page 1 of 11




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


 WACHOVIA MORTGAGE, FSB,                 :
                                         :
        Plaintiff,                       :         No. 3:18-CV-1965 (VLB)
                                         :
        v.                               :
                                         :              July 26, 2019
 TOCZEK ET AL,                           :
                                         :
        Defendants.                      :
                                         :
                                         :

    MEMORANDUM OF DECISION ON APPLICATION FOR ATTORNEYS’ FEES

      On December 11, 2018, this Court granted Plaintiff Wells Fargo Bank, N.A.’s

(“Wells Fargo” or “Plaintiff”) Motion to Remand and Award of Costs and Fees. The

Court remanded this case to the Connecticut Superior Court and ordered that

Defendant Aleksandra Toczek (“Toczek” or “Defendant”) pay Plaintiff’s attorneys’

fees and costs pursuant to 28 U.S.C. § 1447(c). Plaintiff timely filed its Application

for Attorneys’ Fees as directed by the Court. Plaintiff requests $18,166.80 for

attorneys’ fees incurred in connection with its Motion to Remand.1 For the

foregoing reasons, the Court declines to award the full amount requested by

Plaintiff and directs Defendant to pay $9,891.50.

                                     Background

      On December 4, 2018, Defendant, appearing pro se, filed a Notice of Removal

removing from the Connecticut Superior Court, Judicial District of Stamford, a



1
    Plaintiff’s Application for Attorneys’ Fees requests $15,471.40 and Plaintiff’s reply
requests $2,695.40. Plaintiff’s counsel did not incur any costs in connection with the
Motion to Remand.
       Case 3:18-cv-01965-VLB Document 25 Filed 07/26/19 Page 2 of 11




foreclosure action brought against her by Plaintiff. [Dkt. 1 (Notice of Removal)]. On

December 7, 2018, Plaintiff filed a Motion to Remand. [Dkt. 11 (Mot. to Remand to

State Court)]. That same day, Plaintiff also filed an Emergency Motion for Expedited

Review of Plaintiff’s Motion to Remand and For Award of Costs and Fees. [Dkt. 12

(Emergency Mot. for Expedited Review)].        On December 11, 2018, this Court

granted the Motion to Remand, remanding this case to the Connecticut Superior

Court, and ordered Defendant to pay Plaintiff’s attorneys’ fees and costs pursuant

to 28 U.S.C. § 1447(c). Pursuant to 28 U.S.C. § 1447(c), "[a]n order remanding the

case may require payment of just costs and any actual expenses, including

attorney fees, incurred as a result of the removal." Such an award may be made

without a showing of bad faith or frivolity, and deciding whether to make the award

requires consideration of the overall nature of the case, circumstances of the

remand, and effect on the parties. See Morgan Guar. Trust Co. v. Republic of Palau,

971 F.2d 917, 923-24 (2d Cir. 1992). Specifically, the Court found that based on the

extensive history of the state action, spanning ten years, Defendant had no

reasonable basis to remove this action to federal court.

      On January 9, 2019, Plaintiff filed its Application for Attorneys’ Fees

(“Application”) as directed by the Court. Plaintiff requests $15,471.40 for 43.1

hours of work performed by Attorneys David Bizar and J. Patrick Kennedy and

Paralegal William Lugo. [Dkt. 20 (Pl.’s Application for Attorneys’ Fees)].

Defendant’s deadline to respond to the fee application was January 21, 2019. [Dkt.

18 (Order Remanding Case)].     Defendant filed an untimely objection on January
        Case 3:18-cv-01965-VLB Document 25 Filed 07/26/19 Page 3 of 11




30, 2019.2   Defendant argued that Plaintiff’s attorneys’ fees are unreasonable,

because (1) Plaintiff was not justified in retaining out-of-district counsel, (2)

Plaintiff’s counsel relied on research and caselaw from previous filings in other

cases, and (3) Plaintiff’s counsel’s time on the moot Motion to Expedite is not

compensable because it was denied as moot. [Dkt. 22 (Def.’s Obj.) at 3-5]. On

February 11, 2019, Plaintiff filed its reply to the objection and requested an

additional $2,695.40 for 5.6 hours of work performed by Attorneys Bizar and

Kennedy to defend its Application. [Dkt. 23 (Pl.’s Reply to Def.’s Obj.)].

                                   Legal Standard

      A reasonable attorney’s fee is determined by “setting a reasonable hourly

rate, taking account of all case-specific factors.” See Arbor Hill Concerned Citizens

Neighborhood Ass’n v. Cty. of Albany, 522 F.3d 182, 188 (2d Cir. 2007). A

presumptively reasonable attorney’s fee is the product of a reasonable hourly rate

and the number of hours expended. Id. In adjusting the presumptively reasonable

fee, the Court considers an attorney’s experience, reputation, and ability; the time,

labor and skill required; the novelty and complexity of legal issues posed; and

awards in similar cases, among other factors. Id. at 186 n.3.

      Generally, a reasonable hourly rate is comparable to prevailing rates for

attorneys of similar skill, experience and reputation in the local community. See

Blum v. Stenson, 465 U.S. 886, 895 (1984). Although an attorney’s specialized


2
   The Court need not consider Defendant’s untimely objection despite the
accommodations generally afforded pro se litigants. See Edwards v. I.N.S., 59 F.3d
5, 8 (2d Cir. 1995) (finding that “pro se litigants generally are required to inform
themselves regarding procedural rules and to comply with them”). Nevertheless,
the Court will address Plaintiff’s arguments herein.
       Case 3:18-cv-01965-VLB Document 25 Filed 07/26/19 Page 4 of 11




experience warrants a higher hourly rate, parties are not reimbursed for hiring

costly counsel for simple matters. See Frontier Park Co., LLC v. Contreras, 35 F.

Supp. 3d 264, 273-74 (E.D.N.Y. 2014) (finding prevailing rates of up to $450, but

reducing partner’s rate to $300 for simple response to multiple defects in

defendant’s removal petition).     Recent decisions set the prevailing rate for

experienced attorneys handling complex civil litigation at between $400 and $500

and the upper-limit for paralegals at $150. See e.g., GEOMC Co. v. Calmare

Therapeutics, Inc., No. 3:14-cv-1222 (VAB), 2018 WL 2390137, at *5-6 (D. Conn. May

25, 2018) (awarding $500 and $425 rate to named partners at in-district firm and

$150 for senior paralegals at another firm reasonably retained at higher than in-

district rates); Lavatec Laundry Tech. GMBH v. Voss Laundry Sols., No. 3:13-cv-

00056 (SRU), 2018 WL 2426655 (D. Conn. Jan. 9, 2018) (awarding $472.50 hourly to

named partner with 29 years of experience in complex federal litigation).

      In determining whether the claimed hours are reasonable, the Court “does

not play the role of an uninformed arbiter but may look to its own familiarity with

the case and its experience generally.” DiFilippo v. Morizio, 759 F.2d 231, 235-36

(2d Cir. 1985). To receive an attorney’s fee award, counsel must submit

contemporaneous time records specifying the date, hours expended, and nature

of the work done by each attorney.    See N.Y. State Ass'n for Retarded Children,

Inc. v. Carey, 711 F.2d 1136, 1147-48 (2d Cir. 1983). If the hours are too excessive

or vague for the Court to assess their reasonableness, the total number of hours

may be reduced by a percentage or a fixed amount. See Doe v. E. Lyme Bd. of

Educ., No. 3:11-cv-291 (JBA), 2019 WL 1397455, at *8-9 (D. Conn. Mar. 27, 2019)
        Case 3:18-cv-01965-VLB Document 25 Filed 07/26/19 Page 5 of 11




(reducing time researching special education law by 20% in light of counsel’s

expertise in special education law); U.S. Bank Trust, N.A. v. Walbert, No. 3:17-cv-

00991 (CSH), 2017 WL 4613192, at *5 (D. Conn. Oct. 16, 2017) (eliminating time for

“Emails to and from D. Bizar regarding [redacted],” or “review of file” for

vagueness). Between twenty and thirty hours of work is typically awarded under

28 U.S.C. 1447(c). See e.g., id. (22.5 hours); Kahlon v. Yitzhak, 270 F. Supp. 3d 583

(E.D.N.Y. 2017) (reducing hours spent on motion to remand from 49.40 to 32.61).

                                      Analysis

      In determining a reasonable fee award to Plaintiff, the Court will consider the

reasonableness of the hourly rate sought by Plaintiff and the hours expended in

response to the Notice of Removal. As explained above, Plaintiff seeks $18,166.80

for 48.7 hours of work performed by Attorney David Bizar, Attorney J. Patrick

Kennedy, and Paralegal William Lugo.

             A.    Reasonable Hourly Rate

      Plaintiff claims hourly rates of $551 for Attorney Bizar and $420 for Attorney

Kennedy. Attorney Bizar is a partner at the Boston law firm Seyfarth Shaw LLP

with 25 years of experience. [Dkt. 21 (Decl. D. Bizar Att’ys’ Fees) Ex. A]. Attorney

Kennedy is Senior Counsel at the same firm with 26 years of experience. [Dkt. 21

Ex. B]. Both attorneys specialize in consumer finance litigation. [Dkt. 21 Ex. A, B].

Plaintiff does not rebut the presumptive reasonableness of an in-district rate.

Defendant argues that Attorneys Bizar’s and Kennedy’s rates should be reduced

to match Plaintiff’s in-district counsel in state court, but does not propose an exact

hourly rate. [Dkt. 22 at 5]. Thus, the Court evaluates the reasonableness of the

claimed rates against prevailing in-district rates of $400-500.
        Case 3:18-cv-01965-VLB Document 25 Filed 07/26/19 Page 6 of 11




       Attorneys Bizar and Kennedy’s hourly rates are excessive as compared to

prevailing in-district rates. In a recent case, Attorney Bizar and a junior associate

were awarded an hourly rate of $425 and $250 respectively for responding to a

defective removal petition.3 Walbert, 2017 WL 4613192, at *4 (ordering pro se

defendant to pay $6,398 for improper removal). The Court recognizes that the

Plaintiff’s attorneys are highly qualified and that the procedural history of the case

was lengthy and complex. [Dkt. 11 at 3-15]. Nevertheless, the grounds for remand

of the case were straightforward and did not warrant retaining costly counsel. See

Frontier Park, 35 F. Supp. 3d 272. The simple grounds for removal also did not

require two senior attorneys with over 50 years combined experience. Indeed, in

similar matters Plaintiff’s counsel used a partner and a junior associate.

Accordingly, the Court awards Attorney Bizar a reasonable hourly rate of $425 per

hour and Attorney Kennedy $250 per hour. The Court also reduces Mr. Lugo’s

hourly rate of from $195 to $140, in accordance with in-district rates for paralegals.

See GEOMC Co., 2018 WL 2390137, at *6.

              B.     Hours Expended

                     Original Application for Attorneys’ Fees

       In its initial application, Plaintiff’s counsel claims 43.1 hours of work in

connection with Defendant’s Notice of Removal: 7.4 for Attorney Bizar, 19.7 for

Attorney Kennedy; and 16 for Mr. Lugo. [Dkt 21 at 3]. For a motion to remand,


3
   Plaintiff asserts that in Wells Fargo Bank, N.A. v. Vollenweider, its fee application was
granted in full for $10,653.00 based on Attorney Bizar’s hourly rate of $551. [Dkt. 23 (Pl.’s
Reply), at 3]. A review of Plaintiff’s Motion for Attorneys’ Fee in Vollenweider reveals that
Plaintiff in fact requested $14,024.40. No. 18-cv-00908 (D. Conn. Aug. 23, 2018), ECF No.
18. The Court cannot determine whether the reduction was based on a reduction in hourly
rate or hours expended from the record in Vollenweider.
       Case 3:18-cv-01965-VLB Document 25 Filed 07/26/19 Page 7 of 11




courts typically award fees for approximately twenty to thirty hours. See e.g.,

Walbert, 2017 WL 4613192, at *5 (22.5 hours); Conn. Hous. Fin. Auth. v. Eno Farms

Ltd. P’ship, Civ. No. 3:07-cv-319 (AHN), 2007 WL 1670130, at *7 (D. Conn. June 6,

2007) (finding 28.3 hours reasonable to contest “cryptic shifting argument for

removal jurisdiction”). Plaintiff asserts that the complex history of the case and

voluminous accompanying exhibits justified the substantial amount of time

expended by its legal team. [Dkt. 20 at 4]. Defendant argues that the attorneys’

fees should be significantly reduced because counsel used research and caselaw

from similar motions to remand filed in this District and reproduced the case

history from documents filed in state court. [Dkt. 22 at 3-4]. Further, Defendant

argues that time billed for the emergency motion to expedite should not be

reimbursed because the motion was ultimately moot. [Dkt. 22 at 2].

      The Court first considers the hours expended by Attorneys Bizar and

Kennedy. The account of the unique history of the present action in the motion to

remand was reasonably calculated to demonstrate the frivolity of Defendant’s

removal. See [Dkt. 11]. In addition, Plaintiff reasonably sought speedy resolution

of the removal by filing its emergency motion to expedite. See Doe, 2019 WL

1397455, at *9 (awarding fees for statement required by local rules which plaintiff

could not know would be rendered unnecessary). Despite these additional hurdles,

the attorneys expended reasonable time—4.8 hours for Attorney Bizar and 14.7 for

Attorney Kennedy—drafting and revising the motions and associated memoranda.

See Walbert, 2017 WL 4613192, at *4 (awarding Attorney Bizar 4.8 hours and junior

associate 16.2 hours in researching, drafting and revising motion to remand and
        Case 3:18-cv-01965-VLB Document 25 Filed 07/26/19 Page 8 of 11




supporting memorandum). Thus, the Court awards 14.7 hours to Attorney Kennedy

and 4.9 hours to Attorney Bizar for drafting the motions to remand and expedite.

      However, the Court declines to award Attorney Kennedy fees for 2.1 hours

expended in review of chambers’ practices in preparation for filing motions at his

$250 rate. Administrative work more suited to a paralegal shall be compensated

instead at the paralegal rate of $140 per hour. See Nicaisse v. Stephens & Michaels

Assocs., Inc., No. CV 14-1570 (JS)(GRB), 2016 WL 4367222, at *8 (E.D.N.Y. June 9,

2016) (applying paralegal rate to lawyer for tasks such as electronic filing).

      The Court further declines to award fees for 2.3 hours of redacted

communication-related time entries, such as “Telephone conferences with P.

Kennedy regarding [redacted].” [Dkt. 21-3 at 4]. Such entries are too vague for the

Court to evaluate their reasonableness. See Walbert, 2017 2017 WL 4613192, at *5.

However, the Court grants fees for 0.7 hours of Attorney Bizar’s communications

where they were recorded in sufficient detail, such as “Receive and review notice

of case transfer to Judge Vanessa Bryant and related telephone conference with P.

Kennedy regarding [redacted].” [Dkt 21-3 at 8].

      Next, the Court considers 14.2 hours billed by Mr. Lugo for “draft[ing]”

exhibits; checking citations; preparing, filing and serving documents in

compliance with chambers’ practices; and analyzing local civil procedure and filing

rules. [Dkt. 21-3]. The Court acknowledges that 564 pages of exhibits were filed

with Plaintiff’s Motion to Remand.      [Dkt. 11].   Nevertheless, in Vollenweider,

Attorney Bizar’s team billed no hours in connection with preparing, filing or serving

485 pages of exhibits with Plaintiff’s Motion to Remand. No. 18-cv-00908, ECF No.
       Case 3:18-cv-01965-VLB Document 25 Filed 07/26/19 Page 9 of 11




7. Mr. Lugo’s hours are excessive given his firm’s involvement in similar cases in

this district and the time necessary to prepare and file documents. See id.;

DiFilippo, 759 F.2d 235-36. Accordingly, the Court reduces Mr. Lugo’s hours by

50%. Moreover, given the attorneys’ expertise and the firm’s relationship with

Wells Fargo, standard forms such as the appearance and corporate disclosure

forms should not take roughly an hour to prepare and file. [Dkt. 21-3]. Thus, the

Court reduces by 50% the 0.9 hours expended on the appearance form and the 1.3

hours on the corporate disclosure form by the attorneys and Mr. Lugo. See Doe,

2019 WL 1397455, at *8.

             Additional Fees for Preparing Reply to Objection

      Plaintiff requests fees for an additional 5.6 hours spent by Attorneys Bizar

and Kennedy preparing its reply to Defendant’s objection. [Dkt. 23]. A plaintiff is

generally entitled to time spent preparing the fee application. See Weyant v. Okst,

198 F.3d 311, 316 (2d Cir. 1999). Here, Plaintiff’s reply was an appropriate response

to Defendant’s accusation of bad faith conduct, and Plaintiff’s hours are

reasonable, especially given its decision not to seek fees for preparing the original

application. [Dkt. 23 at 1, 5]; see Dixon v. A Better Way Wholesale Auto, Inc., Civil

No. 3:15-CV-691(AWT), 2017 WL 4876216 (D. Conn. Oct. 27, 2017) (approving 5.6

hours for reply emphasizing frivolity of defendant’s objections to attorney’s fees).

      In total, the Court grants Plaintiff’s legal team fees for 38.2 hours of work in

relation to Defendant’s Notice of Removal. The 29.9 hours awarded to Attorneys

Bizar and Kennedy and Mr. Lugo for preparing and filing the motion to remand and

motion to expedite are within the range generally awarded for such motions.
       Case 3:18-cv-01965-VLB Document 25 Filed 07/26/19 Page 10 of 11




Walbert, 2017 WL 4613192, at *4 (21 hours for researching, drafting, revising motion

to remand); Kahlon, 270 F. Supp. 3d 592 (32.61 for researching, drafting, revising

motion to remand).

             C.     Calculation of Fee

      Based upon the Court’s adjusted hourly rate and adjusted number of hours,

Plaintiff is awarded $9,891.50 in attorneys’ fees, calculated as follows:

                Hours        Hours       Hours      Hourly      Fee Awarded
                Claimed      Denied      Awarded    Rate
    Motion to Remand; Motion to Expedite; Supporting Memoranda and Exhibits
    Bizar               4.9            0        4.9       $425     $2,082.50
    Kennedy            17.9          2.1       15.8       $250     $3,950.00
                                                2.1       $140       $294.00
    Lugo               14.2         50%         7.1       $140       $994.00
    Communications
    Bizar               1.9          1.2        0.7       $425       $297.50
    Kennedy             1.1          1.1          0       $250         $0.00
    Review and Analysis of Court Documents
    Bizar               0.4            0        0.4       $425       $170.00
    Kennedy             0.5            0        0.5       $250       $125.00
    Appearance Form
    Bizar               0.2         50%         0.1       $425        $42.50
    Lugo                0.7         50%        0.35       $140        $49.00
    Corporate Disclosure Statement
    Kennedy             0.2         50%         0.1       $250        $25.00
    Lugo                1.1         50%        0.55       $140        $77.00
    Reply in Support of Application
    Bizar               2.2            0        2.2       $425       $935.00
    Kennedy             3.4            0        3.4       $250       $850.00
                                                         Total:    $9,891.50

                                     Conclusion

      For the foregoing reasons, the Court finds that Plaintiff is entitled to

$9,891.50 in attorneys’ fees constituting 38.2 hours of work reasonably performed

as a result of Defendant’s removal of this action. Defendant is ordered to transmit

to Plaintiff the amount of $9,891.50 within forty-five days of the date of this Order.
       Case 3:18-cv-01965-VLB Document 25 Filed 07/26/19 Page 11 of 11




                                            IT IS SO ORDERED.
                                                         Vanessa Bryant
                                                         2019.07.26 12:06:00 -04'00'


                                            Hon. Vanessa L. Bryant
                                            United States District Judge


Dated at Hartford, Connecticut: July 26, 2019.
